Citation Nr: 0011575	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  92-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fractures of C7 and T5, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in 
September 1991 that denied the claimed benefits.  The veteran 
later moved, and his file was transferred to the Montgomery, 
Alabama, RO.  In March 1992 a Travel Board hearing was held 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

This case was previously Remanded by the Board in July 1992, 
May 1994, July 1995, and December 1997 for further 
development.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
not more than slight limitation of motion with pain.

2.  The veteran's thoracic spine disability is manifested by 
not more than moderate or severe limitation of motion with 
pain.

3.  The veteran's thoracic spine disability is also 
manifested by demonstrable deformity in the body of T5.



CONCLUSIONS OF LAW

Residuals of a compression fracture of C7 are 10 percent 
disabling and no more.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7,  and Part 4, Diagnostic Codes 
5003, 5290.

Residuals of a compression fracture of T5 are 20 percent 
disabling and no more.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, and Part 4, Diagnostic Codes 
5285, 5291.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
treated for a compression fracture of C7 and T5, and a 
paravertebral muscle strain in the cervical and thoracic 
area.

November 1973 x-rays of the thoracic spine revealed the 
presence of a compression defect involving the body of T4.  
There was also narrowing of the interspace between T3 and T4, 
and anterior wedging was present.  Regarding the veteran's 
cervical spine, x-ray examination found a compression defect 
most likely due to a fracture involving C7.  The vertebral 
bodies were well aligned, and intervertebral spaces well 
maintained.

A VA examination in December 1973 noted a diagnosis of an 
injury to the cervical and thoracic vertebrae, with residual 
symptoms in the neck and slight limitation of motion. 

A rating decision in January 1974 granted service connection 
and a 20 percent rating for residuals of compression 
fractures, C7 and T5.

VA records dated in April and May 1984 show that the veteran 
sustained a contusion on his back after falling off a roof.

VA records show that the veteran was treated for back and 
neck pain in June and July 1987.

VA records show that the veteran was hospitalized in August 
1988.  Diagnoses included back pain secondary to traumatic 
arthritis and osteoarthritis of the spine, a remote fracture 
of the C2 vertebrae, and a remote compression fracture of T6.

Records of VA treatment in April 1989 noted that the 
veteran's fractures were well-healed and the bones solid.  
The examiner stated that the primary disability seen was due 
to muscle weakness in the neck and back, which had been 
inactive for a long period of time.

VA records show that the veteran complained of back and neck 
pains that caused problems with his ability to work, and was 
treated for degenerative joint disease from December 1988 to 
June 1989.  An x-ray report dated in June 1989 noted that the 
veteran had an old fracture of T6, with secondary moderate 
degenerative changes in the upper thoracic spine.  Mild 
scoliosis was evident in the lumbosacral spine.  The veteran 
continued to be treated for back and neck pains from June 
1989 to December 1991.  Records dated in 1991 noted 
significant degenerative changes in the dorsal spine and an 
old fracture of T6.

A VA examination report dated in September 1991 noted that 
the veteran could bend forward 45 degrees, with pain in the 
mid-low back.  The veteran had full backward bending that was 
painful, and right-left lateral bending was 15 degrees with 
pain.  The veteran had pain in the mid and low back on 
motion, with no significant tenderness.  Rotation was normal, 
but aggravated the veteran's back pain.  The veteran was also 
noted to wear a back brace which was described as somewhat 
helpful.  X-rays found that the veteran had an old fracture 
of C2, with degenerative changes visible at the C4-5 region, 
described as mild-moderate.  X-rays also found evidence of 
secondary moderate degenerative changes in the cervical and 
upper thoracic spine region, secondary to old fractures at T5 
and T6.  The diagnosis given with the September 1991 VA 
examination was of old fractures at C2, T5, and T6, with 
secondary degenerative joint disease.

During a Board hearing in March 1992, the veteran testified 
that he had constant pain in his neck that caused headaches.  
The veteran also stated that he had leg pain related to his 
thoracic disability caused by walking, bending, or squatting.  
Long periods of sitting were also noted as being a cause of 
pain, and the veteran stated that he wore a back brace almost 
every day.  The veteran further testified that pain from his 
service-connected disabilities limited him to about four 
hours of work a day in his job, and that he was receiving 
training for other types of work that would better 
accommodate his disability.  According to the veteran, he had 
been prescribed pain killers, relaxants, and arthritis 
medication to treat symptoms related to his back and neck 
disorders.

VA records show that the veteran continued to complain of 
neck and back pains in May 1992.

A VA neurological examination in January 1993 noted that the 
veteran had a considerable amount of limitation of the range 
of motion of his cervical spine.  The veteran was able to 
move away from the midline approximately 30-40 degrees on 
either side, and hyperextension of the neck was difficult.  
The examiner noted the veteran's history of C2 fracture, and 
a fracture in T5-6, and stated that the main problem was 
limitation of neck mobility along with neck pain.  The 
examiner stated that he did not find any problems relating to 
spinal cord function, and that the veteran's difficulties 
were the combination of an orthopedic condition connected to 
osteoarthritic changes and previously healed spinal 
fractures.

A VA orthopedic examination in February 1993 was negative for 
any gross postural abnormalities or gross fixed deformities.  
Forward flexion was noted to be up to 50 degrees with 
subjective complaints of pain, and backward extension was to 
35 degrees with subjective complaints of pain.  Left lateral 
flexion was to 30 degrees, and right lateral flexion was to 
20 degrees.  The veteran's rotation to the left was to 50 
degrees, and to the right 60 degrees.  X-rays were noted to 
show degenerative changes along T5 and T6, and possibly an 
old healed fracture of C7.  The diagnosis was degenerative 
joint disease at T5, T6, with chronic ligamentous strain of 
the lumbar spine.

Another VA orthopedic examination in April 1993 found a 
little tenderness along the mid dorsal spine but no other 
significant tenderness.  Range of motion was to 55 degrees 
forward, right lateral to 15 degrees with pain, and left 
lateral to 12 degrees with pain.  Right rotation was noted to 
be to 30 degrees, left rotation to 20 degrees with pain, and 
backward bending to 20 degrees with pain.  Squatting caused 
pain in the veteran's back.  Range of motion of the neck was 
described as 0-30 degrees forward bending, and 0-30 degrees 
backward bending.  Right rotation was noted to be 0-40 
degrees and left rotation 0-35 degrees.  Right bending 
flexion was 0-30 degrees and left bending flexion 0-35 
degrees.  The diagnosis was mechanical musculoskeletal low 
back, lumbar, and cervical area pain and strains with 
evidence of an old healed fracture of C7.

A July 1993 VA record signed by a psychologist noted that the 
veteran was having problems working and in his personal life 
due to pain caused by his back and neck disabilities.

VA records dated in August 1993 noted an impression of 
osteoarthritis or traumatic arthritis in the cervical spine.  
VA hospital records dated in August 1993 show that the 
veteran was admitted due to pain in his back which prevented 
him from moving his legs.  A magnetic resonance imaging study 
of the thoracic and lumbar spine was normal, and there were 
no acute changes in neurological status during the veteran's 
hospital stay.  At time of discharge, he complained of mild 
low back pain with exertion and chronic mild aches of his 
neck and upper back brought on by certain postures and caused 
no acute distress.  Diagnoses given included degenerative 
joint disease in the upper thoracic spine and old fractures 
at the base of the "dens" and midthoracic vertebrae.

VA treatment records dated in October and December 1993 noted 
that the veteran had disabling back pain secondary to old 
fractures.  The December 1993 record further noted that the 
veteran's pain was significant with manual labor, and the 
veteran was advised not to do manual labor.

A VA examination in October 1994 was negative for any 
postural abnormalities or fixed deformities.  Forward flexion 
and backward extension were described as normal.  Right 
lateral flexion was normal, and left lateral flexion showed 
slight limitation of neck motion when the veteran turned to 
the right shoulder, causing slight pain.  Rotation to the 
left and right were normal.  There was no evidence of 
neurological involvement.  X-rays showed a compression 
fracture of T5, with osteoarthritic changes in the cervical 
spine and prominent lateral masses of C7.  The height of T5 
was greater than 75 percent of the normal height.  The 
diagnosis given was of pain in the cervical region and lower 
back, with normal neurological function and a slight degree 
of limitation of motion of the neck toward the right side.

A VA physician's opinion dated in August 1995 concluded that 
no actual deformity of C7 was evident on VA x-ray films taken 
in October 1994, and that it was as likely as not that the 
arthritis process in the cervical spine was associated with 
the past C7 fracture.  Diagnoses included status post 
compression fracture of T5, and slight osteoarthritis of the 
cervical spine.

VA records show that the veteran complained of neck and back 
pain and was treated for degenerative joint disease from 
December 1995 to November 1997.

A VA examination in February 1999 did not find any postural 
or neurological abnormalities.  There was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
Range of motion of the cervical spine was right flexion 33 
degrees, and left flexion 32 degrees.  Forward flexion was 47 
degrees and backward extension 50 degrees.  Range of motion 
of the thoracic spine was flexion to the right 28 degrees and 
flexion to the left 21 degrees.  Forward flexion was 82 
degrees and backward extension 20 degrees.  The diagnosis was 
degenerative joint disease of the cervical and thoracic 
spine, with loss of function due to pain.  The examiner 
stated that range of motion in the lower segment was within 
normal limits.  No weakened movement, fatigability, or 
incoordination were noted by the examiner in the cervical or 
thoracic segments, and it was not felt that pain 
significantly limited functional ability or if used 
repeatedly.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that the 
veteran's claim for an increased rating for the service-
connected disabilities involved in this case are well 
grounded.  In addition, there is no indication that there are 
additional, unsecured records that would be helpful in this 
case.  Therefore, the Board has no further duty to assist the 
veteran in developing his claim.  38 U.S.C.A. § 5107.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Under Diagnostic Code 5285, which covers residuals of 
fractures of the vertebra, a 100 percent disability 
evaluation is warranted with cord involvement or when the 
veteran is bedridden, or requiring long leg braces.  A 60 
percent evaluation is warranted without cord involvement, but 
involving abnormal mobility requiring a neck brace.  
Diagnostic Code 5285 states that in other cases evaluations 
should be made in accordance with definite limited motion or 
muscle spasm, with an added 10 percent for demonstrable 
deformity of the vertebral body.  Both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  The Board notes that 
the RO had previously rated the veteran's cervical and 
thoracic spine disabilities together.  However, based on the 
nature of the veteran's disabilities, the Board finds that 
separate ratings should be assigned for his cervical and 
thoracic spine disabilities.  In particular, while the 
cervical spine fracture only involved C7, the evidence now 
establishes that the veteran has arthritic changes associated 
with the fracture of C7 and that the disability now involves 
more than just C7.  Thus, consideration must be given to 
rating the disabilities of the thoracic and cervical spine 
segments individually in order to ascertain whether this 
would be more beneficial to the veteran.  

The record contains x-ray evidence of arthritis in the 
cervical spine, as noted in a VA x-ray report dated in 
October 1994.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this case, the specific joint involved is the veteran's 
neck.  Accordingly, this condition is evaluated under 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine.  

Diagnostic Code 5290 states that limitation of motion of the 
cervical spine which is severe warrants a rating of 30 
percent, and limitation of motion which is moderate warrants 
a 20 percent rating.  A 10 percent rating is granted for 
slight limitation of motion under Diagnostic Code 5290.

The most recent medical evidence regarding limitation of 
motion in the veteran's cervical spine shows that he was 
found to have 33 degrees of right flexion and 32 degrees of 
left flexion during a VA examination in February 1999.  
Forward flexion was noted to be to 47 degrees and backward 
extension to 50 degrees.  These findings are consistent with 
slight limitation of motion in the cervical spine, 
particularly when the complaints of pain are factored in to 
ascertain the level of functional impairment.  Therefore, a 
rating of 10 percent under Diagnostic Code 5290 is 
appropriate for the veteran's cervical spine disability.  No 
residual vertebral body deformity of the affected cervical 
vertebra has been identified; accordingly, assignment of a 
separate 10 percent rating under Code 5285 would not be 
appropriate.

Regarding the veteran's thoracic spine disability, the 
appropriate rating criteria is again found in Diagnostic Code 
5285.  The medical evidence regarding the veteran's thoracic 
spine disability does not indicate the presence of cord 
involvement or that the veteran is bedridden or uses long leg 
braces.  In addition to the absence of cord involvement, 
there is also no indication that the veteran has abnormal 
mobility requiring a neck brace.  Without such 
symptomatology, evaluations are made in accordance with 
definite limited motion or muscle spasm.  Diagnostic Code 
5285.

Under Diagnostic Code 5291, limitation of motion of the 
dorsal (thoracic) spine warrants a 10 percent rating if 
severe or moderate, and a noncompensable rating if slight.  
Diagnostic Code 5291.

The February 1999 VA examination noted that range of motion 
in the thoracic spine was 28 degrees of right flexion and 21 
degrees of left flexion, with forward flexion of 82 degrees 
and backward extension of 20 degrees.  Diagnostic Code 5291 
allows for a 10 percent rating for either severe or moderate 
limitation of motion.  After granting the veteran the benefit 
of the doubt, the Board finds that a 10 percent evaluation 
for limitation of motion in the thoracic spine is warranted 
particularly when the complaints of pain are considered as 
part of the overall functional impairment.  

In addition, the Board notes that VA x-rays taken in October 
1994 revealed a compression fracture of T5.  Diagnostic Code 
5285 calls for an added 10 percent for demonstrable deformity 
of the vertebral body, and a 10 percent rating is therefore 
warranted for the deformity noted on the October 1994 VA x-
ray report.  

The veteran has stated that he has functional impairment due 
to pain related to his cervical and thoracic disabilities.  
The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
During the VA examination in February 1999, the veteran 
reported having pain, weakness, stiffness, fatigability, and 
a lack of endurance.  However, physical examination was 
negative for any objective evidence of painful motion, spasm, 
weakness, or tenderness.  The examiner stated that he could 
not determine that the cervical and thoracic segments of the 
spine exhibited weakened movement, fatigability, or 
incoordination.  The examiner also stated that he did not 
feel that pain significantly limited functional ability 
during the examination, or that it would significantly limit 
functional ability upon repeated use.  The record does not 
indicate that the veteran has significant functional 
impairment due to his service-connected cervical and thoracic 
spine disabilities, and a higher evaluation on this basis is 
therefore not warranted.

The Board further notes that the veteran testified during a 
March 1992 Board hearing that his service-connected cervical 
and thoracic spine disabilities interfered with his ability 
to work.  While the veteran has asserted that the service-
connected disabilities concerned in this claim interfere with 
his ability to work, he has not submitted any evidence of 
frequent hospitalization or marked interference with 
employment that would warrant consideration on an 
extraschedular basis.  See 38 C.F.R. § 3.321.

Therefore, based upon the evidence of record and granting to 
the veteran the benefit of the doubt, the Board finds that 
the veteran is entitled to a 10 percent rating for his 
cervical spine disability, and a separate rating totaling 20 
percent for his thoracic spine disability.


ORDER

A separate rating of 10 percent for residuals of a 
compression fracture of C7 with associated arthritis is 
granted, subject to regulations governing the award of 
monetary benefits.

A separate rating of 20 percent for residuals of a 
compression fracture of T5 with associated arthritis is 
granted, subject to regulations governing the award of 
monetary benefits.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

